DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-31, and 34-35 are canceled.
Claims 32-33 and 36 are amended.
Claims 37-41 are new.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-33, 38, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Mettler (US 2017/0061817 A1) in view of Slocum (US 2009/0029754).
In claim 32, Mettler discloses a motion sensor data-driven system for sports action assessment (Fig. 2), the system comprising: a wearable sensor device (WSD) (Par. 27, one or more of a wearable sensor) having a single motion sensor (Par. 27 “configurable to sense one or more…velocity…”) and configured to operate in cooperation with the single motion sensor for collecting movement data for 3 axes of acceleration and 3 axes of angular rate (Par. 69 “6-axes acceleration and angular rates” examiner considers 6 axes to include 3 axes of acceleration) for an athlete (See Fig. 2) under observation performing one or more sports actions of a limb stroke sport, wherein the single motion sensor comprises a microelectromechanical system (MEMS) (Par. 17 “mems”) based inertial sensor configured to collect the movement data for the 3 axes of acceleration and the 3 axes of angular rate (Fig. 2, a tennis swing); and a motion sensor data processing platform in communication with the WSD (Par. 27 “processor” “in communication with” Par. 22 “host computer”) and having logic configured to analyze the movement data obtained from the single motion sensor of the WSD (Par. 27 “collect motion data from the one…processor”)  for assessment of performance of the one or more sports actions by the athlete under observation without aid of sensor data provided by another sensor unit worn by the athlete (Par. 27 “one or more of each of a wearable sensor…” examiner considers one or more of a wearable sensor to include only a single sensor), wherein the motion sensor data processing platform includes preprocessing logic configured to apply filtering to the movement data and provide a filtered signal (Par. 298 “a sampling and pre-processing component for calibration and filtering sensor characteristics”), segmentation logic configured to extract statistical and morphology features from the filtered signal (Par. 298 “movement parsing e.g., profile feature extraction”), feature extraction logic configured to extract time domain, frequency domain, and heuristic domain features from the features extracted from the filtered signal and provide extracted inputs for sports action recognition (Fig. 3 and 7, Par. 29, 121, 179, 357, Par. 187 “variance”, Par. 401-404, Par. 496, Par. 203 “maximized”, Examiner notes that per applicants specification Par. 55, the cited sections are believed to meet the BRI based on the provided examples), dimensionality reduction logic configured to express the extracted inputs for sports action assessment as vectors (Par. 121 “vector”), and classification logic configured to analyze the vectors and recognize a particular sports action of the one or more sports actions by the athlete (Par. 122-123) the analyzing the movement data (Par. 116, 127 and 298).
Mettler does not explicitly disclose a microcontroller unit (MCU).
Mettler does teach a computer (Par. 305).
Slocum teaches a microcontroller unit (MCU) (Par. 67 “microcontroller”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a microcontroller in the system of mettle as taught by Slocum since Slocum show that a microcontroller and a computer are an equivalent structure known in the art (see locum Par. 67). Therefore, because these two components were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a microcontroller for a computer.

In claim 33, Mettler discloses wherein the MCU comprises a processor- based transceiver apparatus configured for wireless (Par. 307 “wireless”) communication with one or more processor- based systems of the motion sensor data processing platform and providing the movement data to the one or more processor-based systems while the athlete under observation is participating in the limb stroke sport (Fig. 4a-e).
In claim 38, Mettler further discloses wherein the segmentation logic is configured to extract the statistical and morphology features from the filtered signal using a sliding window technique (Par. 185).
In claim 40, Mettler further discloses wherein the logic of the motion sensor data processing platform is configured to analyze the movement data obtained from the single motion sensor of the WSD for the assessment of performance of the one or more sports actions by the athlete under observation without aid of an image capture device (Par. 381 examiner notes that the IMU tennis ball is described as an alternative to a camera).

In claim 41, Mettler further discloses wherein the WSD comprises an integrated radio transceiver baseband processor module (Par. 303), the MEMS based inertial sensor (Par. 17), an on and off switch (Fig. 23, 2360 Par. 308).
Mettler does not explicitly disclose a coin cell battery, wherein the integrated radio transceiver baseband processor module comprises a radio transceiver and the MCU (Emphasis added) and wherein the MEMS based inertial sensor comprises a 16 g motion sensor.
Slocum teaches a coin cell battery (Par. 67), a microcontroller unit (MCU) (Par. 67 “microcontroller”), and wherein the MEMS based inertial sensor comprises a motion sensor (Par. 56 Examiner considers the motion sensor described in Slocum to be the functional equivalent of said 16 motion sensor as, there is nothing that specifically limits it to a 16 g sensor, and the one described in Slocum appears that it would function equivalently).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a coin cell battery, wherein the integrated radio transceiver baseband processor module comprises a radio transceiver and the MCU and wherein the MEMS based inertial sensor comprises a 16 g motion sensor based on the teachings of Slocum in order to simplify and reduce the budget required (Slocum Par. 56), thus leading to a more cost effective system. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Mettler in view of Slocum and in further view of Stirling (US 7,602,301 B1).
In claim 36, Mettler in view of Slocum discloses all of claim 32. Mettler does not explicitly disclose wherein the assessment of performance of the one or more sports actions by the athlete under observation provides categorization of the athlete under observation into a skill level category of three or more skill level categories with respect to other athletes of the limb stroke sport.
Stirling teaches one or more sports actions by the athlete under observation provides categorization of the athlete under observation into a skill level category of three or more skill level categories with respect to other athletes of the limb stroke sport (Column 12 Lines 44-57 “performance evaluation” “average performance level” “professional” “amateur” “age” “gender”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have one or more sports actions by the athlete under observation  provides categorization of the athlete under observation into a skill level category of three or more skill level categories with respect to other athletes of the limb stroke sport as taught by Stirling in the system of Mettler in order to provide a performance evaluation (Column 12 Lines 44-57) thus leading to a more accurate system.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Mettler in view of Slocum and in further view of Veck (US 6,266,623 B1).
In claim 37, Mettler discloses wherein the time domain, frequency domain, and heuristic domain features extracted by the feature extraction logic include mean values of acceleration for the 3 axes of acceleration (Par. 319 and 284, Examiner notes that the profiles are made up of several measurements, thus taking the mean and variance of the profiles is considered to be taking a mean and variance of all the measurements), variance of acceleration for the 3 axes of acceleration (Par. 319 and 284), mean values of angular velocity for the 3 axes of angular rate (Par. 383 and 284), variance of angular velocity for the 3 axes of angular rate (Par. 383 and 284), maximum acceleration in x-axis (Par. 319 and 284, examiner notes that a profile containing all the movements in 3 axis inherently includes a maximum among those values), acceleration magnitude data for the 3 axes of acceleration (Par. 457), angular velocity magnitude data for the 3 axes of angular rate (Par. 457).
Mettler does not explicitly disclose root mean square (RMS) of acceleration for the 3 axes of acceleration.
Veck teaches root mean square (RMS) of acceleration for the 3 axes of acceleration (Column 27 Lines 45-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use root mean square (RMS) of acceleration for the 3 axes of acceleration based on the teachings of Veck in Mettler in order to determine the instantaneous acceleration at any given time (Veck Column 27 Lines 45-64) thus leading to a more accurate system. 
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Mettler in view of Slocum and in further view of Yang (US 20170220854 A1).
In claim 39, Mettler discloses wherein the classification logic includes a Support Vector Machine (SVM) (Par. 183), Decision Trees (Fig. 11), and Naive Bayes (NB) classifier (Par. 143).
Mettler does not explicitly disclose a Neural Network (NN).
Yang teaches Neural Network (NN) (Par. 42),
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a Neural Network (NN) based on the teachings of Yang in Mettler since it is a common and well known alternative for feature identification (Yang Par. 42) thus leading to a more accurate system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 32-33 and 36-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding the applicant’s arguments on Page 7, The examiner respectfully disagrees. As noted in the rejection above Par. 22-27 clearly talks about a wearable device, as well as a host system for processing. Further in regards to pages 8-10 the amended features at taught as cited above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Li; Baoxin et al. US 20140220527 A1, Video-Based System For Improving Surgical Training By Providing Corrective Feedback On A Trainee's Movement.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865             


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865 
7/21/22